DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/18/2021 has been entered. Applicant has amended claims 2, 4, 5, 8, 11-13, and 15. Now new claims have been added. Applicant has canceled claims 1, 3, 5, 9, 10, and 16. Claims 7 and 14-15 are withdrawn, as claim 8 corresponds to Species C. Claims 2, 4, 6, 7, 8, 11, 12, 13, 14, and 15 are currently pending in the instant application. Applicant’s amendments have overcome each and every claim objection, specification objection, drawing objection and lack of clarity 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/20/2021.
Response to Arguments
Applicant’s arguments, seepages 9-17, filed 11/18/2021, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 4.
	Regarding the optical fiber… 
	Reinecke teaches of endoscope include a first and second fiber (Fig 8) and a first sensor element configured to detect an electromagnetic radiation in the absorption wavelength range originating from the optical element of the endoscope sheath (see more detail in current 103 rejection below).
.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first sensor element” and “second sensor element” in claims 4, 6, 8, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “first sensor element” and “second sensor element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Regarding the first sensor element, paragraph [0018] states that “the sensor element is configured to detect the electromagnetic radiation in the absorption wavelength range originating from the optical element in a spectrally resolved manner”, but does not state what the first sensor element is. Similarly regarding the second sensor element, paragraph [0023] states “a second sensor element detecting electromagnetic radiation in the absorption wavelength range”, but doesn not state that the second sensor element is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “a second sensor element configured to detect electromagnetic radiation in the absorption wavelength range”. The examiner believes “a second sensor element configured to detect electromagnetic radiation in the absorption wavelength range originating from the optical element of the endoscope sheath” are the correct words to use here.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016007669 A1 to Reinecke et al. (hereinafter "Reinecke") in view of U.S. Publication No. 2014/0200406 to Bennett et al (hereinafter “Bennett”) and U.S. Publication No. 2017/0188802 to Lawrence et al. (hereinafter “Lawrence”).
Regarding claim 4, Reinecke discloses in Fig. 1 an arrangement for sterile handling of a non-sterile endoscope in a sterile environment, the arrangement comprising:
	a sterile endoscope sheath (Fig. 1 -  protective sheath 1) having an optical element arranged at a distal end of the sterile endoscope sheath (Fig. 1 - distal window 9), wherein the optical element absorbs electromagnetic radiation in an absorption wavelength range lying in a mid-infrared wavelength range([0038]- a distal window of the endoscope protective cover can be heated by absorption of radiation, in particular wherein at least one radiation-absorbing layer and / or a radiation-absorbing material is arranged in or on the distal window; [0041]- the layer to be suitable … for absorption of infrared radiation), and
	the non-sterile endoscope (Fig. 1 – endoscope 2) comprising:
(Fig. 1 - endoscope shaft 3) including a first optical fiber (Fig. 8-optical fibers 15) and a second optical fiber (Fig. 8-optical fibers 15; [0091] - additional optical fibers may be used),
		an optical element arranged at a distal end of the endoscope shaft (Fig. 1 - distal window 9), and defined by at least one of the first optical fiber or the second optical fiber (Fig. 8),
		a first sensor element configured to detect an electromagnetic radiation in the absorption wavelength range originating from the optical element of the endoscope sheath (Fig. 2 -  temperature sensor 11), and
		wherein the non-sterile endoscope is received in the endoscope sheath and is shielded by it against the environment in a sterile manner ([0081] - the endoscope protective cover 1 or the endoscope received therein).
Reinecke does not expressly teach 
	a second sensor element configured to detect electromagnetic radiation in the absorption wavelength range,
		wherein the second optical fiber is optically connected to the second sensor element and guides the electromagnetic radiation in the absorption wavelength range from the distal end of the endoscope shaft to the second sensor element,
	wherein the optical element of the non-sterile endoscope is transparent to electromagnetic radiation in the absorption wavelength range, 
	wherein the absorption wavelength range is a wavelength range from 9um to 10um, from 8um to 12um, or from 8um to 14um.
However, in the same field of endeavor of endoscopy, Bennett teaches of an endoscope including 
	a second sensor element configured to detect electromagnetic radiation in the absorption wavelength range (see [0057]; Fig. 12- temperature sensor 224),
	wherein the second optical fiber is optically connected to the second sensor element and guides the electromagnetic radiation in the absorption wavelength range from the distal end of the endoscope shaft to the second sensor element (Fig. 12; [0054]- The plurality of optic fibers 210 extend between the tubular outer housing 61c).
	wherein the absorption wavelength range is a wavelength range from 9um to 10um, from 8um to 12um, or from 8um to 14um ([0033]- It is contemplated that the distal window 99 could absorb specific bands or the entire IR band).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of Reinecke to include the second sensor element wherein the second optical fiber is optically connected to the second sensor element and guides the electromagnetic radiation in the absorption wavelength range from the distal end of the endoscope shaft to the second sensor element, and wherein the absorption wavelength range is a wavelength range from 9um to 10um, from 8um to 12um, or from 8um to 14um, as taught by Bennett. It would have been advantageous to make the combination in order to sense properties of the communicating endoscope ([0057] of Bennett). Additionally, in the case where the claimed ranges lie insides ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP2144.05(I)).
Additionally, in the same field of endeavor of endoscopy, Lawrence teaches of an endoscope wherein the optical element of the endoscope is transparent to electromagnetic ([0033] - the distal window 99 could be an absorbing band-stop, optically transparent IR filter).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of Reinecke, as modified by Bennett, to utilize the endoscope being transparent to electromagnetic radiation in the absorption wavelength range, as seen above in the teachings of Lawrence. It would have been advantageous to make the combination so that the optical element prevents condensation by quickly reaching body temperature through absorbing IR radiation ([0037] of Lawrence).
The modified device of Reinecke in view of Bennett and Lawrence will hereinafter be referred to as modified Reinecke.
Regarding claim 2, modified Reinecke teaches the arrangement according to claim 4, and Reinecke further discloses wherein the optical element is transparent in at least one optical wavelength range outside the absorption wavelength range([0041] - the layer may also be absorbent / reflective for a first wavelength range and transparent for a second, different wavelength range be designed).
Regarding claim 6, modified Reinecke teaches the arrangement according to claim 4, and Reinecke further discloses further comprising a control unit which determines a temperature of the optical element of the endoscope sheath on the basis of the electromagnetic radiation detected by the first sensor element (see[ 0021] - the purpose of controlling and regulating, for example, a temperature sensor, a heating element, or an integrated lighting unit, the endoscope protective cover can have a suitable electronic unit; [0064] - a temperature of a distal window of the endoscope protective sheath is detected)
Regarding claim 11, modified Reinecke teaches the arrangement according to claim 4, and Reinecke further discloses wherein the second optical fiber is optically closed at a distal end (Fig. 8-optical fibers 15; [0091] - additional optical fibers may be used).
Regarding claim 12, modified Reinecke teaches the arrangement according to claim 4, and Reinecke further discloses further comprising a control unit which determines a temperature of the optical element of the endoscope sheath on the basis of the electromagnetic radiation  (see [0021] - or the purpose of controlling and regulating, for example, a temperature sensor, a heating element, or an integrated lighting unit, the endoscope protective cover can have a suitable electronic unit; [0064] - a temperature of a distal window of the endoscope protective sheath is detected) detected by the first sensor element (Fig. 2 - temperature sensor 11) but neither Reinecke nor Lawrence expressly teach a control unit which determines a temperature of the optical element of the endoscope on the basis of the electromagnetic radiation detected by the second sensor element.
However, in the same field of endeavor of endoscopy, Bennett teaches of a control unit which determines a temperature of the optical element of the endoscope on the basis of the electromagnetic radiation detected by the second sensor element (Fig. 12- microcontroller 214; see [0057]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of modified Reinecke to include a control unit which determines a temperature of the optical element of the endoscope on the basis of the electromagnetic radiation detected by the second sensor element, as taught by Bennett. It would have been advantageous to make the combination in order to sense properties of the communicating endoscope ([0057] of Bennett).
Regarding claim 13, modified Reinecke, teaches the arrangement according to claim 12, but neither Reinecke nor Bennett expressly teach further comprising an output unit which outputs an acoustic and/or optical warning signal when the determined temperature of the optical element of the endoscope sheath and the determined temperature of the optical element of the endoscope each reach and/or exceed a preset value.
However, in the same field of endeavor of endoscopy, Lawrence teaches of an endoscope further comprising an output unit which outputs an acoustic and/or optical warning signal when the determined temperature of the optical element of the endoscope sheath and the determined temperature of the optical element of the endoscope each reach and/or exceed a preset value (Fig. 5B and Fig. 6 - temperature reading system 108; see [0042-0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of modified Reinecke, to include the output unit as seen above in the teachings of Lawrence. It would have been advantageous to make the combination in order to bring the optical element to a desired temperature and to prevent overheating ([0043] of Lawrence).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102016007669 A1 to Reinecke et al. (hereinafter "Reinecke") in view of U.S. Publication No. 2014/0200406 to Bennett et al (hereinafter “Bennett”) and U.S. Publication No. 2017/0188802 to Lawrence et al. (hereinafter “Lawrence”), and in further view of WO2015187626 to Garibotto et al. (hereinafter “Garibotto”).
Regarding claim 8,  modified Reinecke teaches the arrangement according to claim 4, but neither Reinecke, nor Lawrence, nor Bennett expressly teach wherein the first optical fiber is optically connected to the first sensor element and guides electromagnetic radiation in the 
However, in the same field of endeavor of endoscopy, Garibotto teaches of an endoscope wherein the first optical fiber is optically connected to the first sensor element and guides electromagnetic radiation in the absorption wavelength range entering the distal end of the endoscope shaft to the first sensor element ([007] - a sensor optically coupled to the fiber proximal end, where the sensor is constructed and arranged to produce a signal that correlates to an average temperature).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of modified Reinecke to utilize a first optical fiber that is optically connected to the first sensor element and guides electromagnetic radiation in the absorption wavelength range entering the distal end of the endoscope shaft to the first sensor element, as taught by Garibotto. It would have been advantageous to make the combination in order to determine an average temperature ([0208] of Garibotto).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        2/14/22